UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to APRECIA, INC. (Exact name of small business issuer as specified in its charter) Commission File No.: 333-138625 Delaware 20-4378866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9 Dolson Road, Monsey, NY 10952 (Address of principal executive offices) 646-378-8008 (Issuer’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company filer. See the definition of “accelerated filer” and “large accelerated filer,” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) (check one) Yesx No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 16,761,597 shares of Common Stock, as of July 6, 2012. Transitional Small Business Disclosure Format (check one): Yeso No x APRECIA, INC. FORM 10-Q TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1 Financial Statements F-1 ITEM 2 MManagement's Discussion and Analysis and Results of Operations 1 ITEM 4 Controls and Procedures 7 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 8 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds. 8 ITEM 3 Defaults Upon Senior Securities 8 ITEM 4 Submission of Matters to a Vote of Security Holders. 8 ITEM 5 Other Information 8 ITEM 6 Exhibits 9 SIGNATURES 11 CERTIFICATIONS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Aprecia, Inc. December 31, 2009 and 2008 Index to the Financial Statements Contents Page(s) Balance Sheets at December 31, 2009 (Unaudited) and June 30, 2009 F-2 Statements of Operations for the Six Months Ended December 31, 2009 and 2008 (Unaudited) F-3 Statement of Stockholders’ Deficit for the Interim Period Ended December 31, 2009 (Unaudited) F-4 Statements of Cash Flows for the Six Months Ended December 31, 2009 and 2008 (Unaudited) F-5 Notes to the Financial Statements (Unaudited)
